Case 2:19-cv-09814-JLS-ADS Document 45 Filed 01/19/21 Page 1 of 1 Page ID #:300




                                                                     JS-6

                             UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


      MICHAEL GENNARELLI,                        Case No. 2:19-cv-09814-JLS(ADSx)
                                                 Hon. Josephine L. Staton
                          Plaintiff,
                                                 ORDER DISMISSING CASE WITH
                   vs.                           PREJUDICE
      CHARTER COMMUNICATIONS
      LLC, a Delaware corporation, and
      DOES 1 through 10, Inclusive,
                          Defendant.


            Pursuant to the stipulation of the parties under Federal Rule of Civil
      Procedure 41(a)(1)(ii), it is ordered that this action be, and hereby is, dismissed
      with prejudice as to all claims, causes of action, and parties, with each party bearing
      that party’s own attorney’s fees and costs. The Clerk is directed to close the file.




       Dated: January 19, 2021                     By
                                                        Hon. Josephine L. Staton
                                                        United States District Judge
